Citation Nr: 0408623	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
synovitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an earlier effective date earlier than 
February 14, 2002, for the assignment of a 10 percent 
evaluation for left knee synovitis.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1988 to September 
1988 and from June 2001 to February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Flexion of the left knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
flare-ups, has not been demonstrated.

2.  The veteran's request for an increased evaluation for 
left knee synovitis was received on February 28, 2002.  

3.  The veteran was on active service from June 3, 2001, to 
February 13, 2002.  

4.  The evidence of record does not demonstrate that it was 
factually ascertainable the veteran's left knee synovitis 
underwent an increase in disability during the time period 
from March 1, 2001, to June 2, 2001.  

5.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in any previous rating 
determination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee synovitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5106 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5020, 5260, 5261 (2003).

2.  The criteria for an effective date prior to February 14, 
2002, for the assignment of a 10 percent evaluation for left 
knee synovitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5106, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In a recent decision, the United States Court of Appeals for 
Veteran Claims' (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Court, in Pelegrini, held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, only after the August 2002 rating action was 
promulgated did the AOJ, in a May 2003 letter, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence would be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertained to the claim. Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")   See Pellegrini.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
RO also issued a February 2003 SSOC which contained the 
regulations concerning the VCAA.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  The Board concludes the 
discussions in the August 2002 rating determination, the 
February 2003 SOC, and the August 2003 SSOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  In a May 2003 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
him of the status of his appeal, notified that VA would 
obtain all relevant evidence in the custody of other federal 
agencies and would assist him by providing a medical 
examination or getting a medical opinion if VA decided it was 
necessary to decide the veteran's claim.  He was advised that 
he could contact his private physicians regarding treatment 
for his claimed disabilities and request they send VA the 
medical records.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  In regard to processing deadlines, the RO advised 
the veteran to send in any additional information or evidence 
in support of his claim on a certain date, approximately 30 
days from the date of the letter. The RO further advised the 
veteran that if no information and evidence had been received 
within that time, his claim would be decided based only on 
the evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651(Dec. 16, 2003).  This provision is retroactive to 
November 9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and VA examinations in June 2002 and June 2003.  In a 
May 2003 letter, the RO asked the veteran to identify all 
medical providers who treated him for synovitis of the left 
knee prior to and subsequent to his second period of service.  
The veteran never responded to the RO's requests.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

II.  Increased evaluation

In an October 1988 rating decision following review of the 
veteran's service medical records, the RO granted service 
connection for left knee synovitis and assigned a 10 percent 
disability evaluation under Diagnostic Code 5020.  

After an April 1990 VA examination, the RO, in a May 1990 
rating determination decreased the veteran's disability 
evaluation from 10 percent to noncompensable.  
The veteran requested an increased evaluation in April 1993 
by submitting private treatment records from 1984 to March 
1983.  In a May 1994 rating decision, the RO continued the 
noncompensable evaluation for the veteran's left knee 
synovitis.

The veteran was recalled to active service in June 2001.  At 
the time of an October 2001 examination, the examiner 
indicated that the veteran's left knee was normal with no 
tenderness or restriction of range of motion.  He was noted 
to be clear from a medical point to return to active Army 
service.  

In a January 2002 Service Entrance Physical Board Proceedings 
Report for Return to Regular Army, the veteran complained of 
left knee pain.  It was noted that the veteran was discharged 
from reserve service in February 1998 for left recurrent 
retropatellar pain syndrome (RPPS).  The report indicated 
that he had been asymptomatic and had received a medical 
waiver for this condition.  However, he developed left knee 
pain during the first week of boot camp training and was 
referred to physical therapy, where RPPS was again diagnosed.  

Physical examination of the left knee was negative for 
drawer, Lachman's, and McMurray tests.  There was tenderness 
to palpation over patella manipulation.  There was no edema 
or effusion and range of motion was full.  The veteran had 
full extension and 90 degrees of flexion.  The diagnosis was 
RPPS.  The Medical Board found that it had existed prior to 
service and that it had not been aggravated by service.  The 
veteran was discharged in February 2002.  

The veteran filed a claim for increased evaluation in 
February 2002.  During a June 2002 VA examination, the 
veteran reported that he had been working as a truck driver 
since his discharge.  Physical examination revealed that both 
the left and right kneecaps were hypermobile.  The left leg 
flexed to 90 degrees with difficulty.  There was no looseness 
or shelf sign.  Tenderness was present around the lateral 
edge of the patella.  There was no swelling or muscle 
dystrophy.  The pedal pulses were good.  The tendon reflexes 
were dull and very tight.  The examiner noted that the 
veteran was recommended for limited service upon discharge, 
with no crawling, stooping, running, jumping, marching, or 
standing for long periods.  He stated that he agreed with 
these limitations.  When standing, the veteran could flex his 
left knee to about 100 degrees.  He could easily touch his 
toes.  The examiner rendered a diagnosis of synovitis of the 
left knee with hypermobile patella for both knees.  
The examiner stated that flare-ups were rare and that the 
veteran did not have problems with work or any limitations of 
his activities.  

In a June 2003 VA examination, the veteran reported that he 
occasionally used a brace.  He stated that his knee hurt and 
swelled on a daily basis.  He also had some occasional 
popping.  He rated his pain as 8 on a scale from 1 to 10.  He 
reported taking medication three times a day but could not 
remember the name.  He rated his pain at around 4 at the time 
of the examination.  He noted that the pain increased when he 
repetitively used the clutch on his truck.  

Physical examination revealed that the veteran limped on the 
left with ambulation.  The knee was tender to palpation.  The 
cruciate and collateral ligaments were stable.  Manual muscle 
strength testing was 5/5, with no fatigue, no crepitation 
palpated on active motion, and no effusion.  Pain was noted 
on McMurray testing.  Range of motion was from 0 to 110 
degrees with complaints of pain on terminal flexion.  A 
diagnosis of left knee status post arthroscopy and no 
significant abnormality noted on x-ray was rendered.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

Service connection is in effect for synovitis of the left 
knee evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5020.  Synovitis will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5020.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, a 10 percent evaluation has been assigned for 
synovitis of the left knee.  For an evaluation in excess of 
10 percent under Diagnostic Code 5260, flexion must be 
limited to 30 degrees.  Diagnostic Code 5261 provides for a 
20 percent rating where extension is limited to 15 degrees.  
The Board notes that veteran was shown to have at least 90 
degrees of flexion in his left knee at the time of each VA 
examination.  Extension has been reported to zero at the time 
of each VA examination.  The Board observes that the veteran 
was noted to have limitation of motion due to pain, but even 
with considering the pain, this would result in no more than 
a 10 percent disability being assigned. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 30 degrees of flexion.  At the time of the June 
2002 VA examination, the examiner indicated that flare-ups 
were rare and that the veteran did not have problems with 
work or limitations of activity.  Moreover, at the time of 
the veteran's June 2003 VA examination, muscle strength 
testing was noted to be 5/5 with no fatigue.  The veteran is 
competent to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants an evaluation in excess of 10 percent for limitation 
of motion based upon the appropriate codes governing 
limitation of motion.  

As such, the preponderance of the evidence is against an 
increased evaluation under Diagnostic Codes 5003, 5260, or 
5261.  Even when we accept the examiner's statement that 
functional impairment was reduced by pain, the veteran's 
actual range of motion and the functional use remained better 
than 30 degrees of flexion or 15 degrees of extension.  
Moreover, there is no medical X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations

A separate evaluation is not warranted under DC 5257 as the 
veteran has not been shown to have instability or lateral 
subluxation of the left knee.  The Board has considered all 
of the applicable evidence relating to the veteran's knee 
disabilities, and has considered all applicable Diagnostic 
Codes; the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and 
the holdings in DeLuca v Brown, 6 Vet. App. 321 (1993), and 
Hicks v. Brown, 8 Vet. App. 417 (1995).  The appeal is 
denied.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2003).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected left knee disabilities, but, as discussed above, 
the schedular criteria for higher ratings have not been 
shown.  In addition, it has not been shown that any of the 
service-connected left knee disabilities has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected left knee synovitis and the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.

III.  Earlier Effective Date

The regulations provide that the effective date of an 
evaluation and award of compensation based on an original 
claim or claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
whichever is later.  38 C.F.R. § 3.400(o) (2003).

The Board notes that the veteran requested an increased 
evaluation for his left knee synovitis in April 1993.  In 
January 1994, the RO denied the veteran's request for a 
compensable evaluation.  The veteran was notified of this 
decision that same month and did not appeal.  The decision 
became final after one year.  38 U.S.C.A. § 7105 (West 2002)  

No further correspondence was received from the veteran until 
February 28, 2002, when he requested an increased evaluation 
following his release from active duty for medical purposes.  
Following a June 2002 VA examination, the RO, in an August 
2002 rating determination, increased the veteran's disability 
from noncompensable to 10 percent disabling and assigned an 
effective date of February 14, 2002, the date following the 
veteran's separation from his second period of service.  

The veteran, in his November 2002 notice of disagreement, 
requested the 10 percent disability effective the date of his 
release from his first period of service.  He noted that he 
had had a flare-up of his left knee during his second period 
of service.  In his March 2003 substantive appeal, the 
veteran again indicated that his increased disability 
evaluation should date back to his release from his first 
period of service.  

An earlier effective date for the assignment of a 10 percent 
evaluation for synovitis of the left knee is not warranted.  

As noted above, the veteran did not appeal the January 1994 
rating determination and that decision became final.  No 
further correspondence was received from the veteran until he 
filed his application for an increase in February 2002, 
following his second period of service.  While the Board 
notes that the veteran can be assigned an earlier effective 
date up to one year prior to his claim if it is factually 
ascertainable that an increase in disability had occurred, 
this is not the case here. 

Compensation benefits are not payable during a period of 
active service.  As such, the veteran could not have received 
compensation benefits from June 3, 2001, to February 13, 
2002.  This leaves the Board to consider the period from 
March 1, 2001, to June 3, 2001, which would be the remainder 
of the one year time frame left to be considered in 
determining whether it was factually ascertainable that an 
increase in disability had occurred.

There is no evidence that the veteran's left knee disorder 
underwent an increase in disability during this time frame.  
The Board observes that at the time of an October 2001 
physical, the veteran's knee was noted to have been 
especially normal with no tenderness or restriction of range 
of motion.  Moreover, the January 2002 evaluation report 
indicated that the veteran had aggravated his left knee 
during boot camp training.  Furthermore, the veteran, in his 
November 2002 notice of disagreement, stated that his knee 
flared up during his second period of service.  

The record assembled for appellate review contains no 
evidence during the period from 1993 to June 1, 2001 prior to 
the veteran's return from active duty.  Specifically, there 
is no medical evidence, specifically from March 1, 2001 to 
June 1, 2001, the remaining eligible period to be considered 
during the one year prior to the receipt of the veteran's 
request for an increased evaluation, which establishes a 
factual basis that the severity of his left knee synovitis 
increased.  Therefore, the earliest date that the 10 percent 
evaluation for left knee synovitis can be assigned is 
February 14, 2002, the day following the veteran's release 
from his second period of active service.  


ORDER

An evaluation in excess of 10 percent for left knee synovitis 
is denied.  

An effective date prior to February 14, 2002, for the 
assignment of a 10 percent evaluation for left knee synovitis 
is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



